DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 25, 2021, has been received and entered.  The rejection under 35 USC 112, second paragraph, is removed based upon the changes to the claims.  The arguments and Declaration of Stephen F. Badylak, PhD, Affidavit-Traversal, of the 35 USC 102 rejection have successfully overcome this rejection as well.  However, a proper terminal disclaimer has not been filed on the record to overcome the obviousness double patenting rejection.
Claims Status
Claims 3-20 are pending.  Claims 3-10 and 16 are as previously presented and claims 11-15 and 17-20 are currently amended.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10213526, cited on enclosed PTO-892 Form. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is a matter of scope, wherein instance claims are drawn to compositions per se and the patent claims are drawn to method of preparing such compositions. Although the claims are distinct in this way the patent claims do make obvious the claimed compositions of the instantly claimed subject matter because each of the ingredients as claimed instantly herein, are disclosed in the patented method claims.  Hence, one of skill in the art would have been motivated to provide for the claimed compositions as instantly claimed herein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the gellable extracellular matrix composition/solution comprising decellualarized, enzymatically digested dried terminall sterilized intact extracellular matrix that forms a gel upon hydration as well as neutralized at pH 7.2-7.8 and warming to temperature greater than 25 deg. C, because pH is neutral at about 7 (e.g. 7.2-7.8), and a digest solution is disclosed in claim 1 and would have been expected to be decellularized, therefore.  The enzyme is disclosed to be protease in patent claim 1, which can be pepsin (see patent claim 10).  The tissue is from mammal, such as bladder tissue, see patent claim 6 and claim 7.  The pH is raised, see patent claim 14.  
The matrix would have been expected to be bioactive since it is derived from biological tissue.  A mammal includes human or monkey as well known to one of ordinary skill in the art.  Also temperature greater than 25 deg. C are disclosed throughout the patent claims as are each of the instantly claimed features.  Therefore, one of skill would have been motivated to provide for the instant claimed compositions based on  a reading of the patent claims because each of the instant claimed features are disclosed or are suggested by the patent claimed subject matter.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the patent claimed subject matter, therefore.
Response to Arguments
The Terminal Disclaimer will be filed as indicated by Applicants’ response, however, until such has been properly filed, the rejection herein under obviousness double patenting is maintained on the record, therefore.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449 in terms of the obviousness double patenting, but are otherwise free of the cited prior art. Therefore, the claims are properly rejected.
The remaining reference listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651